[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  PLAINTIFF'S MOTION FOR RETURN OF EVIDENCE CODED #442
The plaintiff seeks to have returned to her a video tape that had been introduced as an exhibit in the trial before Judge Steinberg.
The court finds that the video tape in question is the property of counsel for the minor children in his capacity as counsel for the minor children and is not the property of the plaintiff. Accordingly, the plaintiffs motion for return of the video tape is denied.
Axelrod, J.